Title: The American Commissioners: Memorandum [for Vergennes], [12 March 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


  Memoire [March 12, 1777]
While Great Brittain engross’d the Commerce of the United States, merchandize imported from thence into France was considered as British, and Consequently subject to the same duties, Customs &c, as if imported direct from the Islands of Great Brittain or Ireland. Since the separation of those States from Brittain it is presumed their Merchandize must be considered under a different predicament, and it is therefore desired that untill Stable and fixed regulations respecting the Commerce of the United States can take place those Articles which come directly from the United States may be exempted from being Subject to such duties, which appear in several instances to be designed as a prohibition, particularly those on the Articles of Salt Fish, Whale Oil, Whale bone, Spermaceti, Beeswax, Peltry or Furrs, Masts for the Navy, Tar, Pitch, Turpentine, and Indigo.
 
Notation: 12 march 1777.
